PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/419,265
Filing Date: 22 May 2019
Appellant(s): Wood et al.



__________________
Garrett M. Hausman
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 3/19/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/30/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

 (2) Response to Argument
Appellant’s arguments filed on 3/19/2021 have been fully considered but they are not persuasive.
The Appellant argues that the prior art to Ouderkirck (US 2015/0228868) does not disclose of their claimed limitations and is not sufficiently similar enough to the instant application such that case law to In re Aller (105 USPQ 233) is applicable; however, the Examiner respectfully disagrees.
The independent claims generally recite at least four LEDs, at least two of which are phosphor-converted light-emitting diodes (PCLED) and at least another two are direct light-emitting diodes (DLED) all within a housing of a light fixture. As evidenced within the Ouderkirck prior art, Fig 4 discloses of substantially similar elements to include at least two PCLEDs (for example see 411a-411b and Paragraph 0062) as well as at least two DLEDs (for example see 430a-430b and Paragraph 0062). 
Although various ranges and bounds are innately present and generally disclosed within various paragraphs (for example see Fig 7 and Paragraphs 0005, 0009, 0026, 0030, 0043, 0064, 0067-0068) in the Ouderkirck prior art, they are not 

Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JASON CRAWFORD/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        
Conferees:
/ALEXANDER H TANINGCO/Supervisory Patent Examiner, Art Unit 2844

/MICHAEL J SHERRY/Quality Assurance Specialist, OPQA                                                                                                                                                                                                                                                                                                                                                                                                                
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.